Citation Nr: 0511004	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, including 
as secondary to asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel






INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The veteran's claim was remanded by the Board in January 2004 
in order that the RO could decide the veteran's pending claim 
for entitlement to service connection for asbestosis.  In a 
November 2004 rating decision, the RO denied the veteran's 
claim for service connection for asbestosis.  The veteran has 
not appealed that denial.


FINDING OF FACT

Sleep apnea was not shown during service or for several years 
after service and the veteran's current sleep apnea is 
unrelated to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, 
including as secondary to asbestosis, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

A VCAA notice letter dated in September 2002 apprised the 
veteran of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio, 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2003).  

The September 2002 VCAA notice letter was sent to the veteran 
prior to the October 2002 rating decision.  Because the VCAA 
notice was provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Additionally, in a July 2004 letter, the RO advised the 
veteran that he should send any relevant treatment records or 
evaluations that were conducted pertaining to sleep apnea, 
and advised that evidence which would substantiate his claim 
would include the essential components of a successful claim 
of service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).     


Thus, it cannot be found that the veteran was not fully 
advised of what evidence would substantiate the claim or 
provided every opportunity to identify and submit evidence in 
support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  VA and private 
medical records have also been obtained.  Additionally, the 
veteran has submitted a private medical opinion.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  There 
is no indication that there exists any additional evidence 
which has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




The Merits of the Claim

The veteran contends that he incurred sleep apnea as a result 
of active military service, including exposure to asbestos 
and asbestos.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

With regard to all claimed disorders, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).      

The veteran was discharged from active duty in November 1980 
and his service medical records reveal no complaints or 
findings related to sleep apnea, or to any other sleep 
disorder.  

A June 2000 private medical record includes a diagnosis of 
sleep apnea.  In support of the current claim, the veteran 
submitted a March 2001 letter from his private physician, who 
stated that the veteran had been treated for obstructive 
sleep apnea three years previously and he had also been 
diagnosed with asbestosis.  This physician went on to state 
that while there was no relationship between the development 
of sleep apnea and asbestosis, asbestosis and restrictive 
lung disease would aggravate the severity of the sleep apnea.

The veteran's VA and private medical records do not relate 
the veteran's sleep apnea to service.

As an initial matter, while the veteran claims that he has 
sleep apnea due to service, including as secondary to 
asbestosis, as a layperson he is not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As to the statement of the veteran's private 
physician that the veteran's sleep apnea is aggravated by 
asbestosis, service connection is not in effect for 
asbestosis.  The veteran was denied service connection for 
asbestosis by rating action in November 2004, and there is no 
indication that he has expressed disagreement with that 
decision.  Consequently, secondary service connection may not 
be considered when the veteran does not have service 
connection in effect for the aggravating condition.

As noted above, sleep apnea was not shown during service or 
for many years after discharge from service.  Furthermore, 
there is no medical evidence relating the veteran's current 
sleep disorder to service, or to a service-connected 
disability.  Accordingly, the preponderance of the evidence 
is against entitlement to service connection for sleep apnea, 
including as secondary to asbestosis, and the veteran's claim 
must be denied.






ORDER

Entitlement to service connection for sleep apnea, including 
as secondary to asbestosis, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


